DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 16 - 20 are objected to because of the following informalities:  
for clarity, Claim 16 should be amended to recite, for example, chain branching a first high density polyethylene or chain branching an initial high density polyethylene.  Claims 18 – 20 should then also be amended accordingly;
Claim 16 should be amended to recite “melt index (MI)” instead of “MI (melt index)” in line 5;
Claim 16 should be amended to recite cN/k∙Pa∙s in both instances in which it appears;
it is suggested Claim 16 be amended to recite “
for consistency, the second line in b) of Claim 16 should be amended to recite “the foam
it is suggested the final line of Claim 16 be amended to recite “2”;
the phrase “chain branching the high density polyethylene take place via electron beam irradiation” in Claims 17 – 20 appears to be redundant, as this limitation is already set forth in independent Claim 16; and 
units should be included for the first density recited in Claim 18.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  There is a lack of antecedent basis for “the” foam core set forth in Claim 23.  Neither Claim 23 nor Claim 16, on which Claim 23 depends, sets forth a foam core.  Consequently, for the purposes of further examination, Claim 23 will be interpreted as depending on Claim 17, which does set forth a foamed core.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16 - 23 are rejected under 35 U.S.C. 103 as being obvious over US 2018/0127572 to Gerrits et al. in view of US 6,376,059 to Anderson et al.
The applied reference has a common assignee and common inventors with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
Gerrits et al. teaches a method of manufacturing a foamed article comprising chain branching a first high density polyethylene by electron beam (EB) radiation (Paragraphs 0035 - 0040).  The melt indexes of the HDPE used in the inventive examples range from 2.1 to 27.5 (Table 1).  The chain branched high density polyethylene 3; a gel fraction less than 5%; and a quotient of melt strength and apparent viscosity of > 2 to 30 cN/k∙Pa∙s, wherein the melt strength is determined according to ISO 16790:2005 and the apparent viscosity is determined as described in ISO 11443:2014 (Paragraphs 001, 004, 011 – 0018, and 0042).  Foaming takes place at temperatures between 120 and 140°C using blowing agents such as isobutane, carbon dioxide, nitrogen, and/or a fluorohydrocarbon (Paragraph 0053).   The foam article produced has a density between ≥100 and ≤500 kg/m3 (Paragraph 0043). 
Gerrits et al. does not expressly teach the foam article is injection molded.  However, Anderson et al. teaches injection molding as a suitable method for preparing foam compositions (Column 2, Lines 35 – 42).  Gerrits et al. and Anderson et al. are analogous art as they are from the same field of endeavor, namely high density polyethylene foams.  Before the effective filing date of the instantly claimed invention, it would have been obvious to a person of ordinary skill in the art to injection mold the foam composition of Gerrits et al. to prepare a foam article.  The motivation would have been that it has been held that Anderson et al. shows that injection molding is are known in the art to be a suitable method for the production of high density polyethylene foams.


Claims 16 - 23 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,508,319 to DeNicola, Jr. et al. in view of US 3,436,446 to Angell, Jr. 
Regarding Claims 16, 17, and 21 - 23.  DeNicola, Jr. et al. teaches a method for manufacturing a foamed article (Column 12, Lines 4 – 8).  
The method comprises first irradiating with electron beams an initial high density polyethylene for a time sufficient to form a significant amount of long chain branches (Column 4, Lines 48 – 67).  The initial high density polyethylene has a density of greater than 0.940 g/cc and preferably as high as 0.97 g/cc (940 - 970 kg/m3) (Column 3, Lines 18 – 36) and a melt index of 2 and 4 in the inventive examples (Column 9, Lines 34 – 35; Column 10, Lines 9 – 11).  The resulting chain branched high density 3); and a melt index I2-, i.e. a melt index at 190°C, in the range of 0.333 to 1.27 (Column 9, Line 12 – 19; and Table 1).  
DeNicola, Jr. et al. is silent regarding the quotient of melt strength and apparent viscosity and melt strength of the polyethylene, wherein the melt strength is determined according to ISO 16790:2005 and the apparent viscosity is determined as described in ISO 11443:2014.  However, according to the instant specification, a high density polyethylene having a quotient of melt strength and apparent viscosity in the instantly claimed range is obtained by chain branching by electron beam irradiation a high density polyethylene with a melt index in the range of ≥1 to ≤100 and a density in the range of ≥930 to ≤985 kg/m3.  DeNicola, Jr. et al., is also expressly cited for its teachings regarding electron beam irradiation of polyethylenes (see Paragraphs 0010 – 0026 and 0112 and Table 1 of the PG-PUB of the instant application).  DeNicola, Jr. then teaches an initial high density polyethylene having identical or substantially similar properties to those required in the instant specification, teaches the method of electron beam irradiation which is used per the instant specification to provide the melt strength and apparent viscosity quotients in the instantly claimed range, and also teaches an e-beam irradiated high density polyethylene having an identical or substantially similar melt index, density, and gel fraction to those required in the instant specification.  It would accordingly be the Office’s position that preparation of a high density 
DeNicola, Jr. et al. does not expressly teach the foam article is injection molded.  However, Angell, Jr. teaches the concept of injection molding a mixture of a blowing agent and thermoplastic polymer to prepare a foam article.  Suitable blowing agents include carbon dioxide and nitrogen (Column 3, Lines 40 – 65; Column 5, Lines 53 – 56; Column 5, Line 59 – Column 6, Line 2; and Column 11, Line 69 – Column 12, Line 17).  The mold temperature in which the composition is foamed may be at least about 265°F (roughly 129°C) when molding high density polyethylene (Column 9, Lines 45 – 47).  The foam injected molded article may have a density such as 0.56 g/cc (560 kg/m3) (Example 8).  The articles produced further have a non-cellular integral/compact shell and a cellular core wherein the total thickness of the article is at least 150 mils and the thickness of the shell/skin is about 20 to about 110 mils (Column 4, Lines 20 – 40), corresponding to a ratio of roughly 0.13 to 0.73.  DeNicola, Jr. et al. and Angell, Jr. are analogous art as they are from the same field of endeavor, namely polyethylene compositions and foams produced therefrom.  Before the effective filing date of the instantly claimed invention, it would have been obvious to a person of ordinary skill in the art to prepare the foam article of DeNicola, Jr. et al. using the injection molding method taught by Angell, Jr.  The motivation would have been that Angell, Jr. teaches 
Regarding Claims 18 – 20.  DeNicola, Jr. et al. teaches the foam article of Claim 7 having all of the instantly claimed properties except that the melt indices of the initial high density polyethylene are 2 and 4 in the inventive examples (Column 9, Lines 34 – 35; Column 10, Lines 9 – 11).  However, the experimental modification of this prior art in order to ascertain optimum operating conditions fails to render applicants' claims patentable in the absence of unexpected results.  In re Aller, 220 F.2d 454, 105, 105 USPQ 233 (CCPA 1955) (MPEP 2144.05) Before the effective filing date of the instantly claimed invention, it would have been obvious to a person of ordinary skill in the art to optimize the melt index value of the initial high density polyethylene such that a product of optimal melt strength is obtained.   A prima facie case of obviousness may be rebutted, however, where the results of the optimizing variable, which is known to be result-effective, are unexpectedly good.   In re Boesch and Slaney, 617 F.2d 272, 205, 205 USPQ 215 (CCPA 1980) (MPEP 2144.05)  


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA RIOJA whose telephone number is (571)270-3305.  The examiner can normally be reached on Monday - Friday 7:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MELISSA A RIOJA/Primary Examiner, Art Unit 1764